Title: From Thomas Jefferson to Robert Smith, 23 February 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith.
                     Feb. 23. 05
                  
                  The act of the Virginia legislature which is the foundation of the inclosed will become null by it’s own provision that it should be so if not assented to by Congress before Mar. 3. it is too late for Congress to take it up, but as it possibly may be brought forward at the next session it will be well in the mean time to procure necessary information.
               